DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it has two separate paragraphs rather than one single paragraph.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 7 is objected to because of the following informalities:  the word “acts” on line 2 is grammatically incorrect.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “line forming member” with “forming one of the inflow line and the return line” in Claim 1, “cavity forming member” with “forming the cavity” in Claim 5, and “flow path opening/closing mechanism” with “acts” in Claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Upon review in the Specification, “line forming member” may be “a tube” as on page 20, “cavity forming member” may “include a second pressure-receiving portion made of a soft material” as on page 2, and as further claim in Claim 5, and “flow path opening/closing mechanism” may be “clamping action portions” as on page 19.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 7, 15, 16, 19 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in the preamble “a blood component collection cassette configured to be attachable to a blood component separation device”.  However, it is not clear from the body of the claim how the “cassette” is “attached/attachable” to said “blood component separation device”.
Claim 5 recites the limitation “blood and blood components” on line 4.  It is not clear if this limitation is the same as “blood or a blood component” as in Claim 1, or if it is a different “blood and blood components” limitation altogether.  Examiner interprets them to be the same.
Claim 15 recites the limitation “whole blood” on line 2 and “at least one blood component among predetermined blood components” on line 12.  It is not clear if these limitations are the same or different as “blood or a blood component” as on line 3 of Claim 1 and “a predetermined blood component” on line 5 of Claim 1, respectively.  Examiner interprets them to be the same.
Claims 2, 5, 7 & 15 each claim various limitations that directly belong to the “blood component separation device” but the “blood component separation device” is not technically part of the claimed invention because Claim 1 states “a blood component collection cassette”, which is narrower in scope than also claiming the features of a separate “blood component separation device”.  Thus, it is unclear how limitations belonging to a component “the blood component separation device” outside of the scope of the claimed invention of “a blood component collection cassette” can be part of the claimed invention.
Claim 2: “wherein the blood component separation device includes a load detector, and the load detection soft portion corresponds to a pressure-receiving portion to be pressed by the load detector in an attached state where the blood component collection cassette is attached to the blood component separation device”
Claim 5: “wherein the load detector of the blood component separation device includes a first load detector and a second load detector,” and “the cavity forming member includes a second pressure-receiving portion made of a soft material and pressed by the second load detector in the attached state”.  Claims 6 & 18-22 are dependent on Claim 5.
Claim 7: “wherein an action portion on which a flow path opening/closing mechanism included in the blood component separation device acts is provided between the coupling portion and the second pressure-receiving portion”
Claim 16 recites the limitation “blood” on line 8 of the claim.  It is not clear if this limitation is the same as “whole blood or a predetermined blood component” on lines 4-5 of the claim, or if it is a different “blood” limitation.  Examiner interprets to be the same.
Claim 19 recites the limitation “one fluid passage”.  It is not clear if this “one fluid passage” is the same limitation as “a linear fluid passage” as in Claim 18, or if this limitation is a different “fluid passage” altogether.  Examiner interprets them to be the same.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-3, 5-13 & 15-22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Giesler et al., (“Giesler”, US 5,868,696).
Claims 1-3, 5-13, 15 & 17-22 are directed to a blood component collection cassette, an apparatus or device type invention group.
Regarding Claim 1-3, 5-13, 15, & 17-22, Giesler discloses a blood component collection cassette configured to be attachable to a blood component separation device, (Cassettes 22A/B/C attached to Centrifuge Assembly 12, via Organizer Tray 26, See Figure 1-3, See column 4, lines 53-67, column 5, lines 8-15, lines 48-58), the blood component collection cassette comprising: 
an inflow line for sending blood or a blood component collected from a donor to the blood component separation device, (Fluid Circuit 18 with Tubing Branch 32 carrying Phlebotomy Needle 48 for drawing whole blood from donor and Tubing Branch 33 joins/leads to Cassette 22A, then (Tubing Branch 60 which is within the Cassette 22A) leads from Cassette 22A into Umbilicus 24 to Tubing Branch 40 to Centrifuge Assembly 16, See Figure 19); 
a return line for returning a predetermined blood component to the donor, (Tubing Branch 42 carries red blood cells through Umbilicus 24 to Branch 68 to (Branch 72  to Branch 74 which are within Cassette 22A) carrying separated red blood cells to Tubing Branch 32 back to Phlebotomy Needle 48 of donor, See Figure 19); and 
a line forming member forming one of the inflow line and the return line and having a load detection soft portion made of a soft material, (Portions of Flexible Diaphragm 116 of Cassette 22A covering Liquid Paths corresponding to Branch 60 (inflow line) and Branch 72/74 (return line) within Cassette 22A, in which Sensing Stations S1-S4 or Valve Stations V1-V10, See Figure 4, 6, 9, See column 5, lines 60-68, column 6, lines 15-67).
Additional Disclosures Included:
Claim 2: The blood component collection cassette according to claim 1, wherein the blood component separation device includes a load detector, (Control Station 236A-C on Centrifuge Assembly 12 upon which Cassette 22A-C are loaded, in which Valve Module 252 containing Pressure Sensing Transducers PS1-PS4 and Holder 250 are located, See Figure 23-27, See column 19, lines 17-23, lines 34-64, See column 21, lines 8-27, lines 50-54), and the load detection soft portion corresponds to a pressure-receiving portion to be pressed by the load detector in an attached state where the blood component collection cassette is attached to the blood component separation device, (Sensing Stations S1-S4 of Cassette 22A-C correspond to Pressure Sensing Transducers PS1-PS4 and Valve Stations V1-V10 correspond to Valve Actuators PA1-PA10 when the Cassette 22A-C is gripped by Holder 250 of Control Station 236A-C of Centrifuge Assembly 12, See Figures 23-27, See column 19, lines 17-23, lines 34-64, See column 21, lines 8-27, lines 50-54).
Claim 3: The blood component collection cassette according to claim 1 or 2, wherein the inflow line and the return line are provided inside a cassette body having a sheet shape made of a soft material, (Portions of Tubing Branch 60 and Tubing Branch 68/72 located within Cassette 22A-C in which Cassette Body 22A-C has Flexible Diaphragm Sheet 116, See Figure 4, 6, 9, See column 5, lines 60-68, column 6, lines 15-31, lines 40-47).
Claim 5: The blood component collection cassette according to claim 2, wherein the load detector of the blood component separation device includes a first load detector and a second load detector, (Sensing Stations S1-S4 of Cassette 22A-C correspond to Pressure Sensing Transducers PS1-PS4 and Valve Stations V1-V10 correspond to Valve Actuators PA1-PA10, See Figures 23-27, See column 19, lines 17-23, lines 34-64, See column 21, lines 8-27, lines 50-54), the blood component collection cassette includes a cavity through which blood and blood components do not flow when the blood component separation device is in operation, (The wells of Sensing Stations S1-S4 of Cassette 22A-C and Valve Stations V1-V10 combined with sealed portions of the Flexible Diaphragm 116 each form a cavity, and when one of Valve Station V1-V10 is pressed by Valve Actuator PA1-10 to close the valve, blood cannot flow, See Figures 4, 6, 9 & Figures 23-27, See column 5, lines 60-68, column 6, lines 15-67 and See column 19, lines 17-23, lines 34-64, See column 21, lines 8-27, lines 50-54), and a cavity forming member forming the cavity, (Wells of Sensing Stations S1-S4 of Cassette 22A-C and Valve Stations V1-V10 each form a cavity within the Cassette 22A-C, See Figures 4, 6, 9 & Figures 23-27, See column 5, lines 60-68, column 6, lines 15-67), the pressure-receiving portion comprises a first pressure-receiving portion, (One of Sensing Stations S1-S4 of Cassette 22A-C correspond to Pressure Sensing Transducers PS1-PS4 and Valve Stations V1-V10 correspond to Valve Actuators PA1-PA10 when the Cassette 22A-C is gripped by Holder 250 of Control Station 236A-C of Centrifuge Assembly 12, See Figures 23-27, See column 19, lines 17-23, lines 34-64, See column 21, lines 8-27, lines 50-54), and the cavity forming member includes a second pressure-receiving portion, (A different one of Sensing Stations S1-S4 of Cassette 22A-C correspond to Pressure Sensing Transducers PS1-PS4 and Valve Stations V1-V10 correspond to Valve Actuators PA1-PA10 when the Cassette 22A-C is gripped by Holder 250 of Control Station 236A-C of Centrifuge Assembly 12, See Figures 23-27, See column 19, lines 17-23, lines 34-64, See column 21, lines 8-27, lines 50-54), made of a soft material and pressed by the second load detector in the attached state, (Sealed Portion of Flexible Diaphragm 116 around a different one of Sensing Stations S1-S4 of Cassette 22A-C correspond to Pressure Sensing Transducers PS1-PS4 and Valve Stations V1-V10 correspond to Valve Actuators PA1-PA10 when the Cassette 22A-C is gripped by Holder 250 of Control Station 236A-C of Centrifuge Assembly 12, See Figures 23-27, See column 5, lines 60-68, column 6, lines 15-67, See column 19, lines 17-23, lines 34-64, See column 21, lines 8-27, lines 50-54).
Claim 6: The blood component collection cassette according to claim 5, wherein the cavity communicates with one of the inflow line and the return line via a coupling portion, (Each one of Valve Stations V1-V10 includes through holes/ports 122A/122B coupling with selected ones of Fluid Paths F1-F19, each one of Sensing Stations S1-S4 includes 126A/B/C coupling with selected ones of Fluid Paths F1-F19, See Figure 6 or 9, See column 6, lines 33-39, lines 42-45).
Claim 7: The blood component collection cassette according to claim 6, wherein an action portion on which a flow path opening/closing mechanism included in the blood component separation device acts is provided between the coupling portion and the second pressure-receiving portion, (Each one of Valve Stations V1-V10 includes through holes/ports 122A/122B on its edges coupling with selected ones of Fluid Paths F1-F19 in which Valve Actuators PA1-PA10 from Control Station 236A-C  engage/act upon centers of Valve Stations V1-V10, See Figures 4, 6, 9 & 23-27, See column 6, lines 33-39, lines 42-45, column 19, lines 17-23, lines 34-64, See column 21, lines 8-27, lines 50-54; Examiner interprets valve actuators to act as clamps as they open/close the various valve stations).
Claim 8: The blood component collection cassette according to claim 1, wherein one of the inflow line and the return line has a branch portion that branches one fluid passage into a plurality of fluid passages or a merging portion that merges a plurality of fluid passages into one fluid passage, (One of Valve Stations V1-V10 or Sensing Stations S1-S4 branches or merges Fluid Paths F1-F10 using Branch Paths F11-19, See Figure 4, 6 or 9, See column 7, lines 45-53), and the branch portion or the merging portion is configured such that a change in flow direction of a fluid in the branch portion or the merging portion corresponds to an obtuse angle, (One of Valve Stations V1-V10 or Sensing Stations S1-S4 branches or merges Fluid Paths F1-F10 using Branch Paths F11-19, See Figure 4, 6 or 9 and see annotated Figure 9 below, See column 7, lines 45-53; Calculating the obtuse angle formed from a sample F4 merge with F15 results in 115o, an obtuse angle.  The arrows drawn using the one along F15 result in a right triangle with sides a and b having unit lengths of 54 to 116 and using arctan results in 25o and added to the right angle formed by F4 and horizontal results in 25 o + 90 o = 115o).

    PNG
    media_image1.png
    860
    519
    media_image1.png
    Greyscale


Claim 9: The blood component collection cassette according to claim 1, wherein one of the inflow line and the return line has a branch portion that branches one fluid passage into a plurality of fluid passages or a merging portion that merges a plurality of fluid passages into one fluid passage, (Fluid Path F9 from Tube Connector T9 leads to Valve Station V9 which branches into Fluid Path F19, See Figure 6 or 9), and a flow path diameter of the branch portion or the merging portion is smaller than a flow path diameter of a line adjacent to the branch portion or the merging portion, (Portion of Fluid Path F19 has wider diameter than Fluid Path F9, See Figure 6, See column 7, lines 65-67, column 8, lines 1-9).
Claim 10: The blood component collection cassette according to claim 1, wherein one of the inflow line and the return line has a branch portion that branches one fluid passage into a plurality of fluid passages or a merging portion that merges a plurality of fluid passages into one fluid passage, (Fluid Path F19 receives fluid from Fluid Paths F16/17 and F12/13, See Figure 6, See column 7, lines 65-67, column 8, lines 1-9), and the branch portion or the merging portion has a protrusion partially protruding from an inner wall into a flow path, (Elliptical Ridge 532 protrudes into Flow Path F19, See Figure 6, and See column 8, lines 9-15, or Stiffening Elements 530 between Edges 128, See Figure 6, See column 8, lines 9-15).
Claim 11: The blood component collection cassette according to claim 1, wherein a first port member and a second port member made of a hard material are provided at an outer peripheral edge of the blood component collection cassette, (Sides 130A/B of Cassette 22A-C each have variety of Tube Connectors T1-T10 each of which open into ports of Sides 130A/B which are rigid integral portions of Cassette 22A-C to connect with Fluid Paths F1-10, See Figures 4, 6, 7 or 9, and See column 7, lines 27-36, and See column 6, lines 1-9).
Claim 12: The blood component collection cassette according to claim 11, wherein the first port member and the second port member are provided at asymmetric positions with respect to each other, (A selection of T9 versus T4 and their ports in Sides 130A/B of Cassette 22 are asymmetric to each other, See Figures 6 or 9).
Claim 13: The blood component collection cassette according to claim 2, wherein the inflow line and the return line are provided in a cassette body made of a soft material, (Portions of Tubing Branch 60 and Tubing Branch 68/72 located within Cassette 22A-C in which Cassette Body 22A-C has Flexible Diaphragm Sheet 116, See Figure 4, 6, 9, See column 5, lines 60-68, column 6, lines 15-31, lines 40-47), the inflow line and the return line have a first fluid passage in which the pressure-receiving portion is provided, (Fluid Path F19 includes flow from both Fluid Path F9 from inflow line 60 and Fluid Path 10 to return line 74, See Figure 6, 9 & 19), and a second fluid passage provided in parallel with the first fluid passage, and a notch is provided between the first fluid passage and the second fluid passage in the cassette body, (Fluid Path F19 is bifurcated by Elliptical Ridge 532 (notch) dividing at least two portions of Fluid Path F19 into parallel portions).
Claim 15: The blood component collection cassette according to claim 1, wherein the blood component collection cassette is provided on a line for transferring whole blood collected from the donor to the blood component separation device, (Cassette 22A connected to Umbilicus 24 to Centrifugal Device 16 in Centrifuge Assembly 12, See Figures 1, 2 & 19), the whole blood is introduced to the inflow line of the blood component collection cassette from a first inlet provided in the blood component collection cassette, (Line 33 to Cassette 22A, See Figure 19), branching into the inflow line and a first branch line occurs at a first branch portion provided at a downstream of the first inlet, (Line 33 corresponds with Tubing Connector T9 which enters F9, which then enters Branch Portion F19, via V9, See Figure 6 or 9), the inflow line and the first branch line are merged via a first merging portion, (R), the whole blood flows out toward the blood component separation device from a first outlet provided in the blood component collection cassette, (Blood flows out of Cassette 22A at Line 60, See Figure 19, in which Line 60 corresponds with T8 which corresponds with F8, See Figure 6 or 9), via the first branch portion and the first merging portion when the whole blood flows through the inflow line, (Blood flows from Branch Portion F19 through various other flow paths to Pump Segment 136 which leads to F7 to F8 via V10, See Figure 6 or 9), at least one blood component among predetermined blood components separated by the blood component separation device is introduced to the return line, (Tubing Branch 42 carries red blood cells through Umbilicus 24 to (Branch 68 to Branch 72  which are within Cassette 22A, See Figure 19) via a second inlet provided in the blood component collection cassette, (Branch 72 from Figure 19 corresponds with T3 on Cassette 22A which flows into Fluid Path F3, See Figure 6 or 9), branching into the return line, (Fluid Path F3 branches into F15 via V1, See Figure 6 or 9), and a second branch line occurs at a second branch portion provided at a downstream of the second inlet, (F15 later branches into F19 via F16, See Figure 6 or 9), the return line and the second branch line are merged via a second merging portion, (F), (F19 feeds to F17, F18 and to F10 via V6 which merges the fluid/blood into F17, See Figure 6 or 9), and the at least one blood component flows out toward the donor from a second outlet provided in the blood component collection cassette via the second branch portion and the second merging portion when the at least one blood component flows through the return line, (Fluid Path F10 flows to T10, See Figure 6 or 9, which corresponds with Branch 74 carrying separated red blood cells to Tubing Branch 32 back to Phlebotomy Needle 48 of donor, See Figure 19).
Claim 17: The blood component collection cassette according to claim 8 wherein the obtuse angle is between 110 degrees and 135 degrees, (One of Valve Stations V1-V10 or Sensing Stations S1-S4 branches or merges Fluid Paths F1-F10 using Branch Paths F11-19, See Figure 4, 6 or 9 and see earlier annotated Figure 9, See column 7, lines 45-53; Calculating the obtuse angle formed from a sample F4 merge with F15 results in 115o, an obtuse angle, anticipating the range at that value.  The arrows drawn using the one along F15 result in a right triangle with sides a and b having unit lengths of 54 to 116 and using arctan results in 25o and added to the right angle formed by F4 and horizontal results in 25 o + 90 o = 115o).
Claim 18: The blood component collection cassette according to claim 5 wherein said first pressure- receiving portion and said second pressure-receiving portion are in fluid communication on a linear fluid passage, (Selecting two of Sensing Stations S1-S4 or Valve Stations V1-V10 are considered the first and second pressure-receiving portions, in which selecting adjacent stations such as Valve Station V8 and Sensing Station S2 are in fluid communication via Fluid Path F18, See Figures 6 or 9).
Claim 19: The blood component collection cassette according to claim 18 wherein one of the inflow line and the return line has a branch portion that branches one fluid passage into a plurality of fluid passages or a merging portion that merges a plurality of fluid passages into one fluid passage, and the branch portion or the merging portion is configured such that a change in flow direction of a fluid in the branch portion or the merging portion corresponds to an obtuse angle, (One of Valve Stations V1-V10 or Sensing Stations S1-S4 branches or merges Fluid Paths F1-F10 using Branch Paths F11-19, See Figure 4, 6 or 9, See column 7, lines 45-53), and the branch portion or the merging portion is configured such that a change in flow direction of a fluid in the branch portion or the merging portion corresponds to an obtuse angle, (One of Valve Stations V1-V10 or Sensing Stations S1-S4 branches or merges Fluid Paths F1-F10 using Branch Paths F11-19, See Figure 4, 6 or 9 and see annotated Figure 9 below, See column 7, lines 45-53; Calculating the obtuse angle formed from a sample F4 merge with F15 results in 115o, an obtuse angle.  The arrows drawn using the one along F15 result in a right triangle with sides a and b having unit lengths of 54 to 116 and using arctan results in 25o and added to the right angle formed by F4 and horizontal results in 25 o + 90 o = 115o.  Alternatively, using F9 to F19 results in an junction at V9 which forms an obtuse angle).
Claim 20: The blood component collection cassette according to claim 19 wherein a flow path diameter of the branch portion or the merging portion is smaller than a flow path diameter of a line adjacent to the branch portion or the merging portion, (Portion of Fluid Path F15 has wider diameter than Fluid Path F14, See annotated Figure 9, See column 7, lines 65-67, column 8, lines 1-9; F15 is roughly 16.5 pixels long while F14 is roughly 15 pixels long; or Portion of Fluid Path F19 has wider diameter than Fluid Path F9, See Figure 6, See column 7, lines 65-67, column 8, lines 1-9).
Claim 21: The blood component collection cassette according to claim 20 wherein the branch portion or the merging portion has a protrusion partially protruding from an inner wall into a flow path, (Elliptical Ridge 532 protrudes into Flow Path F19, See Figure 6, and See column 8, lines 9-15, or Stiffening Elements 530 between Edges 128, See Figure 6, See column 8, lines 9-15).
Claim 22: The blood component collection cassette according to claim 19 wherein the obtuse angle is between 110 degrees and 135 degrees, (One of Valve Stations V1-V10 or Sensing Stations S1-S4 branches or merges Fluid Paths F1-F10 using Branch Paths F11-19, See Figure 4, 6 or 9 and see below annotated Figure 9, See column 7, lines 45-53; Calculating the obtuse angle formed from a sample F4 merge with F15 results in 115o, an obtuse angle, anticipating the range at that value.  The arrows drawn using the one along F15 result in a right triangle with sides a and b having unit lengths of 54 to 116 and using arctan results in 25o and added to the right angle formed by F4 and horizontal results in 25 o + 90 o = 115o).

    PNG
    media_image2.png
    831
    560
    media_image2.png
    Greyscale
c
Claim 16 is directed to a blood component collection cassette, an apparatus type invention group.
Regarding Claim 16, Giesler discloses a blood component collection cassette configured to be attachable to a blood component separation device, (Cassettes 22A/B/C attached to Centrifuge Assembly 12, via Organizer Tray 26, See Figure 1-3, See column 4, lines 53-67, column 5, lines 8-15, lines 48-58), having a load detector, (Control Station 236A-C on Centrifuge Assembly 12 upon which Cassette 22A-C are loaded, in which Valve Module 252 containing Pressure Sensing Transducers PS1-PS4 and Holder 250 are located, See Figure 23-27, See column 19, lines 17-23, lines 34-64, See column 21, lines 8-27, lines 50-54), the blood component collection cassette comprising: a cassette body having a sheet shape made of a soft material, (Cassette Body 22A-C has Flexible Diaphragm Sheet 116, See Figure 4, 6, 9, See column 5, lines 60-68, column 6, lines 15-31, lines 40-47); a plurality of fluid passages provided in the cassette body to send whole blood or a predetermined blood component collected from a donor, (Fluid Circuit 18 with Tubing Branch 32 carrying Phlebotomy Needle 48 for drawing whole blood from donor and Tubing Branch 33 joins/leads to Cassette 22A, then (Tubing Branch 60 which is within the Cassette 22A) leads from Cassette 22A into Umbilicus 24 to Tubing Branch 40 to Centrifuge Assembly 16, See Figure 19); a branch portion provided in the cassette body to branch the plurality of fluid passages, (One of Valve Stations V1-V10 or Sensing Stations S1-S4 branches or merges Fluid Paths F1-F10 using Branch Paths F11-19, See Figure 4, 6 or 9, See column 7, lines 45-53); a first port provided in one of the plurality of fluid passages and connected to a blood collecting portion for collecting blood from the donor, (Sides 130A/B of Cassette 22A-C each have variety of Tube Connectors T1-T10 each of which open into ports of Sides 130A/B which are rigid integral portions of Cassette 22A-C to connect with Fluid Paths F1-10, See Figures 4, 6, 7 or 9, and See column 7, lines 27-36, and See column 6, lines 1-9; Line 33 corresponds with Tubing Connector T9 which enters F9, See Figure 6 or 9); a second port provided in one of the plurality of fluid passages and connected to a processing unit that separates the whole blood or the predetermined blood component, (Sides 130A/B of Cassette 22A-C each have variety of Tube Connectors T1-T10 each of which open into ports of Sides 130A/B which are rigid integral portions of Cassette 22A-C to connect with Fluid Paths F1-10, See Figures 4, 6, 7 or 9, and See column 7, lines 27-36, and See column 6, lines 1-9; Line 33 corresponds with Tubing Connector T9 which enters F9, See Figure 6 or 9); and a pressure-receiving portion provided in a passage forming portion that forms one of the plurality of fluid passages, (Sensing Stations S1-S4 of Cassette 22A-C correspond to Pressure Sensing Transducers PS1-PS4 and Valve Stations V1-V10 correspond to Valve Actuators PA1-PA10 when the Cassette 22A-C is gripped by Holder 250 of Control Station 236A-C of Centrifuge Assembly 12, See Figures 23-27, See column 19, lines 17-23, lines 34-64, See column 21, lines 8-27, lines 50-54), and pressed by the load detector in an attached state in which the blood component collection cassette is attached to the blood component separation device, (Sealed Portion of Flexible Diaphragm 116 around a different one of Sensing Stations S1-S4 of Cassette 22A-C correspond to Pressure Sensing Transducers PS1-PS4 and Valve Stations V1-V10 correspond to Valve Actuators PA1-PA10 when the Cassette 22A-C is gripped by Holder 250 of Control Station 236A-C of Centrifuge Assembly 12, See Figures 23-27, See column 5, lines 60-68, column 6, lines 15-67, See column 19, lines 17-23, lines 34-64, See column 21, lines 8-27, lines 50-54).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giesler et al., (“Giesler”, US 5,868,696), in view of Wang et al., (“Wang”, US 2013/0164854).
Claim 4 is directed to a blood component collection cassette, an apparatus or device type invention group.
Regarding Claim 4, Giesler discloses the blood component collection cassette according to claim 1, wherein the inflow line and the return line are provided inside a cassette body, (Portions of Tubing Branch 60 and Tubing Branch 68/72 located within Cassette 22A-C in which Cassette Body 22A-C has Flexible Diaphragm Sheet 116, See Figure 4, 6, 9, See column 5, lines 60-68, column 6, lines 15-31, lines 40-47), but does not disclose the cassette body entirely made of a single soft material.
Wang discloses a blood component collection cassette, (See Abstract, paragraph [0001] & [0003], Wang), wherein the cassette body is entirely made of a single soft material, (See paragraph [0101], Wang; The cartridge itself may be selected from one sheet using a flexible layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the blood component collection cassette of Giesler by incorporating 
The cassette body entirely made of a single soft material 
as in Wang in order to “form at least a portion of the valve structure” within the cassette body, (See paragraph [0101], Wang), which can be applied to the sensing and valve stations provided in Giesler, (Sensing Stations S1-S4, Valve Stations V1-V10, See Figures 6 or 9, Giesler), in order to “increase the overall accuracy and/or the reliability of the fluid analysis”, (See paragraph [0096], Wang), when analyzing, centrifuging and separating blood, (See Abstract, paragraph [0001] & [0003], Wang).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giesler et al., (“Giesler”, US 5,868,696), in view of Medhi et al., (“Medhi”, US 2002/0077582).
Claim 14 is directed to a blood component collection cassette, an apparatus or device type invention group.
Regarding Claim 14, Giesler discloses the blood component collection cassette according to claim 2, wherein the inflow line and the return line is provided in a cassette body having a first sheet made of a soft material, (Portions of Tubing Branch 60 and Tubing Branch 68/72 located within Cassette 22A-C in which Cassette Body 22A-C has Flexible Diaphragm Sheet 116, See Figure 4, 6, 9, See column 5, lines 60-68, column 6, lines 15-31, lines 40-47), a seal portion corresponding to a welding position is formed along the inflow line and the return line, (Edges 120 define edges around wells of Sensing Stations S1-S4 and Valve Stations V1-V10 which are welded to Sheet 116, See Figure 6, 7, & 9, See column 6, lines 27-31, lines 48-53), and a seal width of the seal portion formed on both sides of the pressure-receiving portion, (Edges 120 define edges around wells of Sensing Stations S1-S4 and Valve Stations V1-V10 which are welded to Sheet 116, See Figure 6, 7, & 9, See column 6, lines 27-31, lines 48-53) is smaller than a seal width of the seal portion formed on both sides of a flow path adjacent to the pressure- receiving portion, (Dotted Lines defined by Edges 120 corresponding to S1-S4 and V1-V10 are thinner than Stiffening Edges 530 defining Flow Paths F1-F19 as shown in Figures 6, 7 or 9, Stiffening Edges 530 are sealed to Panel 118, See column 7, lines 23-26).
Giesler does not disclose the cassette body having a second sheet made of a soft material, the first sheet and the second sheet are overlapped in a thickness direction and coupled to each other by welding.
Medhi discloses a blood component collection cassette, (See Abstract, Medhi), the cassette body having a second sheet made of a soft material, the first sheet and the second sheet are overlapped in a thickness direction and coupled to each other by welding, (See Figure 29, and paragraph [0055], Medhi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the blood component collection cassette of Giesler by incorporating 
the cassette body having a second sheet made of a soft material, the first sheet and the second sheet are overlapped in a thickness direction and coupled to each other by welding 
as in Medhi in order to provide a system “for processing blood and blood constituents that lend themselves to portable, flexible processing platforms equipped with straightforward and accurate control functions”, (See paragraph [0008], Medhi).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/           Primary Examiner, Art Unit 1779